UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 SHAWMUT WOODWORKING & SUPPLY, INC.      :
 d/b/a SHAWMUT DESIGN AND CONSTRUCTION, :
                                         :       20cv2289 (DLC)
                     Plaintiff,          :
                                         :             ORDER
                 -v-                     :
                                         :
 STARBUCKS CORPORATION d/b/a STARBUCKS :
 COFFEE COMPANY,                         :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On April 7, 2020, defendant filed a motion to dismiss the

complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P.    Under Rule

15(a)(1)(B), Fed. R. Civ. P., a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once

as a matter of course.    Accordingly, it is hereby

     ORDERED that plaintiff shall file any amended complaint by

May 1, 2020.   It is unlikely that plaintiff will have a further

opportunity to amend.

     IT IS FURTHER ORDERED that if no amended complaint is

filed, plaintiff shall file any opposition to the motion to

dismiss by May 1, 2020.    Defendant’s reply, if any, shall be

filed by May 15.

     IT IS FURTHER ORDERED that, pursuant to Rule 4(C) of the

Court’s Individual Rules of Practice in Civil Cases, the
plaintiff shall file on ECF, by May 1, 2020, a letter no longer

than two pages explaining the basis for its belief that

diversity of citizenship exists.

     SO ORDERED:

Dated:    New York, New York
          April 8, 2020


                               ____________________________
                                        DENISE COTE
                               United States District Judge




                                   2
